285 S.C. 542 (1985)
331 S.E.2d 351
James L. CREED and Marjorie C. Salane, Respondents,
v.
C.W. STOKES, Appellant.
22341
Supreme Court of South Carolina.
Heard May 20, 1985.
Decided June 10, 1985.
Robert J. Sheheen, Camden, for respondents.
George W. Speedy, Camden, for appellant.
Heard May 20, 1985.
Decided June 10, 1985.
GREGORY, Justice:
Appellant C.W. Stokes appeals in this boundary dispute. The master and trial judge ruled respondents had established title to the disputed property by adverse possession. We affirm.
Stokes' only contention is the lower court erred in ordering this matter referred to the master. He correctly contends he had a right to a jury trial since this was a land title dispute. See S.C. Const. Art. I, § 14.
However, appellant waived his objection to the order of reference. Though he opposed the order, he failed *543 to appeal from it. The order was not interlocutory, and should have been appealed immediately because it affected the mode of trial, a substantial right. S.C. Code Ann. § 14-3-330(2) (1976); Pelfrey v. Bank of Greer, 270 S.C. 691, 244 S.E. (2d) 315 (1978). The order became law of the case once appellant failed to timely appeal.
The order of the lower court is accordingly,
Affirmed.
LITTLEJOHN, C.J., and NESS, HARWELL and CHANDLER, J.J., concur.